 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA, and the               No. 2:12-cv-1699-KJM-EFB
      STATE OF CALIFORNIA, et al., ex rel.
12    LOYD F. SCHMUCKLEY, JR.,
13                      Plaintiffs,                   ORDER AFTER HEARING
14           v.
15    RITE AID CORPORATION,
16                      Defendant.
17

18          This case was before the court on October 30, 2019, for hearing on plaintiff-intervenor

19   State of California’s motion to compel defendant Rite Aid Corporation to provide further

20   responses to California’s Request for Production of Documents (“RPD”) numbers 17-38 (ECF

21   No. 249) and defendant Rite Aid’s motion for an extension of time to provide responses to

22   California’s discovery requests and to comply with the court’s July 2, 2019 order (ECF No. 250).

23   California Deputy Attorneys General Emmanuel Salazar and Bernice Yew appeared on behalf of

24   California. Attorney Benjamin Smith appeared on behalf of Rite Aid.

25          As discussed at the hearing, Rite Aid has produced some, but not all, of the documents

26   responsive to California’s RPD Nos. 17-38. With respect to those that have been produced, Rite

27   Aid’s production does not allow for California to determine, with reasonable effort, which

28   documents are responsive to each specific request. Accordingly, Rite Aid must supplement its
                                                      1
 1   discovery responses to identify which documents are responsive to each of the requests in
 2   California’s Requests for Production of Documents, Set 7 (i.e., RPD Nos. 17-38). See City of
 3   Colton v. Am. Promotional Events, Inc., 227 F.R.D. 578, 584-85 (C.D. Cal. 2011) (“[A] party
 4   exercising Rule 34’s option to produce records as they are kept in the usual course of business
 5   should organize the documents in such a manner that the requesting party may obtain, with
 6   reasonable effort, the documents responsive to their requests . . . . The standard this Court will use
 7   in determining what is required will be whether the production allows the requesting party to
 8   reasonably determine what documents are responsive to its requests. If it does, the production
 9   complies with Rule 34(b)(2)(E)(i)”); E. & J. Gallo Winery v. Cantine Rallo, S.p.A., 2006 WL
10   2583672, at * 2 (E.D. Cal. Sept. 7, 2006) (“Despite Defendant’s representation that it has
11   produced 1026 pages of documents, each grouping of which has been neatly labeled to designate
12   the category of documents at issue, it is reasonable for Plaintiff to request a supplemental
13   response which enables them to determine which documents are responsive to each request.”). It
14   must do the same for the documents it produced in response to California’s RPD Nos. 1, 2, 15,
15   16, which were the subject of the July 2, 2019 order—the order that Rite Aid currently seeks an
16   extension of time to comply with. See ECF Nos. 225, 250.
17           Accordingly, for these reasons, and for the additional reasons stated on the record, it is
18   hereby ORDERED that California’s motion to compel (ECF No. 249) and Rite Aid’s request for
19   an extension of time (ECF No. 250) are granted as follows:
20           1. Rite Aid shall produce all documents responsive to California’s RPD Nos. 17-38 by no
21   later than November 25, 2019.
22           2. The deadline for Rite Aid to comply with the court’s July 2, 2019 order, including its
23   requirement that Ride Aid produce all “patient medication profiles,” is extended to November 25,
24   2019.
25           3. By no later than November 25, 2019, Rite Aid shall also provide a supplemental
26   response to California’s RPD Nos. 1, 2, 15, 16, and 18-38 that identifies which documents are
27   responsive to each request.
28   /////
                                                        2
 1            4. The scheduling dates related to Rite Aid’s eleventh affirmative defense, as set forth in
 2   the court’s September 30, 2019 order (see ECF No. 244 at 7-8), are modified as follows:
 3
                             Event                                      New Deadline
 4
      Rite Aid Corporation’s production                   November 25, 2019
 5    of documents responsive to RFP
      Set No. 7
 6    Parties’ stipulation, if agreed upon,               December 13, 2019
      to amend the named defendant
 7    with relation back (including
 8    removal of Rite Aid Corporation
      from pleadings)
 9    Plaintiffs’ motion to amend the                     January 2, 2020
      pleadings (if necessary following
10    Parties’ inability to stipulate)
      Defendant’s opposition to motion                    February 10, 2020
11
      to amend
12    Plaintiffs’ reply re motion to                      February 24, 2020
      amend
13    Hearing on Plaintiffs’ motion to amend the          TBD1
      pleadings
14

15            So Ordered.

16   DATED: November 4, 2019.

17

18

19

20

21

22

23

24

25

26

27
              1
                  All other scheduling dates set forth in the court’s September 30, 2019 order remain in
28   place.
                                                          3
